UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                        6/8/2021
 United States of America,


                 –v–                                                                20-cr-594 (AJN)

                                                                                         ORDER
 Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

        The Court is in receipt of defense counsel’s letters seeking the appointment of Neil

Blumberg, M.D., to perform an examination of Mr. Rolle, proposing a schedule for the

competency proceedings, and requesting that Dr. Blumberg receive compensation from the

Department of Justice for his services in this case (Dkt. Nos. 59, 60). The Court is also in receipt

of the parties’ joint letter requesting the Court set a jury trial date for the fourth quarter of 2021

(Dkt. No. 58). The Court ORDERS as follows:

    1. The competency hearing scheduled for June 10, 2021, is adjourned to July 20, 2021, at
       2:00 p.m.
    2. The Government shall file a letter today, June 8, 2021, informing the Court of its position
       on the appointment of Dr. Blumberg and compensation for Dr. Blumberg’s services by
       the Government.
    3. A jury trial is tentatively set to begin October 18, 2021, for one week. The Court will
       request this trial date through the District’s centralized calendaring process and will
       inform the parties once the trial date is confirmed.
    4. The parties shall confer and submit a joint letter with a proposed motions schedule by
       June 11, 2021.


        SO ORDERED.
Dated: June 8, 2021             __________________________________
       New York, New York                ALISON J. NATHAN
                                       United States District Judge




                            2
